1    LANE & NACH, P.C.
     2001 East Campbell Avenue, Suite 103
2    Phoenix, AZ 85016
     Telephone No.: (602) 258-6000
3    Facsimile No.: (602) 258-6003
4    Michael P. Lane – 007435
     Email: michael.lane@lane-nach.com
5    Helen K. Santilli – 032441
     Email: helen.santilli@lane.nach.com
6
     Attorneys for Lothar Goernitz, Trustee
7
                       IN THE UNITED STATES BANKRUPTCY COURT
8
                               FOR THE DISTRICT OF ARIZONA
9
     In re:                                            (Chapter 7 Case)
10
     ROBERTO AMADOR TORRES                             No. 2:21-bk-01404-DPC
11   fdba EL PUEBLO FOODS
     aka ROBERT AMADOR TORRES,                         STIPULATED MOTION TO
12                                                     COMPROMISE CLAIMS OF THE
                                                       ESTATE
13                   Debtor.
                                                       [F.R.B.P. 9019]
14

15            Lothar Goernitz, Chapter 7 Trustee (“Trustee”), Mayan Tortilla Factory, LLC, Roberto
16   Amador Delgado aka Robert Amador Delgado, Sandra Delgado, and Christian Amador
17   (collectively, “Mayan Defendants”), by and through their counsel undersigned (Trustee and
18   Mayan Defendants collectively, “Parties”), herein file this Stipulated Motion to Compromise
19   Claims of the Estate (“Motion”) seeking a Court Order compromising claims of the Estate. In
20   support of this Motion, the Parties present the following Memorandum of Points and Authorities.
21                       MEMORANDUM OF POINTS AND AUTHORITIES
22   I. FACTUAL BACKGROUND
23            1.    This case was commenced by a Voluntary Petition under Chapter 7 of Title 11 of the
24   United States Code filed by Roberto Amador Torres fdba El Pueblo Foods, LLC aka Robert
25   Amador Torres (“Debtor”) on February 26, 2021 (“Petition Date”).
26            2.    Lothar Goernitz is the duly appointed and acting Trustee in this case.
27            3.    Pre-Petition, Debtor and Jesus Sergio Paez (“Paez”) formed El Pueblo Foods, LLC
28   (“El Pueblo”) and jointly operated it as a tortilleria and vendor of related Mexican foods.

 Case 2:21-bk-01404-DPC         Doc 39 Filed 08/10/21 Entered 08/10/21 10:28:39              Desc
                                Main Document    Page 1 of 7
 1
            4.      Upon information and belief, in or around 2012, Debtor agreed to buyout Paez’s
 2
     ownership interest and involvement in El Pueblo and, as a result, became the sole owner of El
 3
     Pueblo.
 4
            5.      The Trustee asserts that pre-petition, Debtor transferred his ownership of El Pueblo
 5
     or assets of El Pueblo to the Defendants. The Trustee asserts that Debtor transferred ownership of
 6
     El Pueblo or assets of El Pueblo to Defendants1 within two years of the Petition Date and either:
 7
     (1) made the transfer with the intent to hinder, delay, or defraud creditors of the Debtor or El Pueblo,
 8
     including but not limited to Paez; or (2) made the transfer for little or no consideration while Debtor
 9
     or El Pueblo was insolvent or would become insolvent as a result of the transfer (“Transfer”).
10
     Defendants deny the Trustee’s assertion but have determined that the costs of defense are
11
     outweighed by the certainty of settlement, in that this settlement is intended to resolve any and all
12
     claims against the Defendants that could be asserted by the Trustee and any claims of any creditors
13
     of Debtor that relate in any way to the Defendants.
14
            6.      The Trustee asserts the Transfer is an avoidable as a fraudulent Transfer pursuant to
15
     11 U.S.C. §§ 548(A) or (B) (“Claim”). As set forth above, the Defendants deny the Trustee’s
16
     assertion.
17
            7.      Pre-petition, Paez brought an action in the Maricopa Superior Court against Debtor
18
     and the Defendants for, inter alia, breach of contract, breach of implied covenant of good faith and
19
     fair dealing, fraud, unjust enrichment, piercing the corporate veil, and for injunctive relief relating
20
     to Debtor and the Defendants’ alleged ownership interest and involvement with El Pueblo (case
21
     number CV2020-090297) (“State Court Litigation”).
22
            8.      The State Court Litigation claims relate to property Debtor allegedly fraudulently
23
     transferred to his children and/or an entity controlled by his children prior to the Petition Date,
24
     including the Defendants. The Defendants denied all claims asserted in the State Court Litigation.
25

26

27
     1
       Trustee also asserts the Defendants are insiders of the Debtor pursuant to 11 U.S.C. § 101(31) in
     that Roberto Amador Delgado and Christian Amador are the Debtor’s children and Sandra Delgado
28   is the Debtor’s daughter in law.

 Case 2:21-bk-01404-DPC                            2
                                 Doc 39 Filed 08/10/21 Entered 08/10/21 10:28:39              Desc
                                 Main Document    Page 2 of 7
 1
            9.      Trustee asserts that upon the Petition Date the causes of action in the State Court
 2
     Litigation became property of the Bankruptcy Estate pursuant to 11 U.S.C. §§ 541, 548, 550, and
 3
     551 (“Claims”). The Defendants do not dispute that any claims that existed against the Defendants
 4
     or Debtor, by Paez or any other creditor of Debtor, would have become property of the Bankruptcy
 5
     Estate and should have properly been transferred to the bankruptcy estate to be controlled entirely
 6
     by Trustee.
 7
            10.     On or around May 21, 2021, the Trustee was substituted in as the real party in interest
 8
     for the plaintiff, Paez, in the State Court Litigation.
 9
            11.     The Defendants dispute the Transfer and dispute the validity of the Claims or that
10
     any other claims exist against the Defendants that relate in any way to the Defendants, Debtor, Paez,
11
     or any other creditors of the bankruptcy estate; however, the Defendants agree that only the Trustee
12
     has the authority to prosecute any such claims and all such claims are resolved pursuant to this
13
     Motion. Further, the Defendants contend that the causes of action set forth in the State Court
14
     Litigation have no merit. However, in an effort to end the State Court Litigation and avoid additional
15
     legal expenses, the Defendants have offered the settle the Estate’s interest in the Claims, and any
16
     and all other claims that could be asserted, as set forth below, subject to Court approval.
17
     II. AGREEMENT BETWEEN THE PARTIES
18
            12.     The Trustee has received an offer from the Defendants to settle the Claims, and any
19
     and all other claims that could be asserted against the Defendants, wherein the Defendants will pay
20
     the Trustee the sum of $9,000.00 (“Settlement Amount”), subject to Court approval and as more
21
     fully set forth below:
22
                     a. Defendants agree to pay the Settlement Amount in three (3) payments, each in
23
                         the amount of $3,000.00, without interest. The first payment of $3,000.00 will
24
                         be remitted within fifteen (15) days of the execution of this Motion. Each
25
                         subsequent payment shall be due on or before the 15th day of each consecutive
26
                         month thereafter, until the Settlement Amount is paid in full.
27
                     b. Payments shall be in the form of a check or certified funds naming as payee
28


 Case 2:21-bk-01404-DPC                            3
                                 Doc 39 Filed 08/10/21 Entered 08/10/21 10:28:39             Desc
                                 Main Document    Page 3 of 7
 1
                   “Lothar Goernitz, Trustee” and mailed to Lane & Nach, P.C., care of Helen K.
 2
                   Santilli.
 3
                c. If payment is received by the Trustee prior to the Court entering an Order
 4
                   approving this Motion, the Trustee may deposit the payment and retain the funds
 5
                   pending entry of the Court Order. In the event the Motion is not approved for
 6
                   any reason, any payments sent to the Trustee shall be returned to the Defendants.
 7
                d. In the event the Defendants default in remitting any payment when due under
 8
                   the terms of this Motion, Trustee may provide written notice of the default to
 9
                   the Defendants’ counsel, with a period of ten (10) days to cure such default. If
10
                   the Defendants fail to timely cure the default, Trustee may file an affidavit of
11
                   non-payment and lodge a proposed judgment for the Settlement Amount, minus
12
                   any payment received, along with any costs and attorneys’ fees incurred by the
13
                   Estate, from the date of default in order to collect the Settlement Amount.
14
                e. Upon entry of a Court Order approving this Motion and receipt of the Settlement
15
                   Amount, the Trustee and the Estate release the Defendants from any known or
16
                   unknown liability or causes of action arising from the State Court Litigation or
17
                   that could have been asserted in the State Court Litigation or that could have
18
                   been asserted against any of the Defendants by any creditor of the Debtor,
19
                   including, but not limited to Paez.
20
                f. Upon entry of a Court Order approving this Motion and receipt of the Settlement
21
                   Amount, Trustee shall promptly dismiss the State Court Litigation as to all of
22
                   the Defendants with prejudice and with each party to bear their own attorneys’
23
                   fees and costs.
24
                g. This Motion constitutes the entire understanding between the Parties with
25
                   respect to the subject matter hereof and supersedes all negotiations, prior
26
                   discussions and prior agreements and understandings relating to such subject
27
                   matter.
28


 Case 2:21-bk-01404-DPC                        4
                             Doc 39 Filed 08/10/21 Entered 08/10/21 10:28:39          Desc
                             Main Document    Page 4 of 7
 1
                     h. This Motion is entered into between the Parties as a compromise of claims
 2
                        disputed as to amount and is executed solely for the purpose of avoiding the
 3
                        cost and uncertainty of litigation. None of the Parties, by entering into this
 4
                        agreement, admits lack of merit to their respective positions or merit of
 5
                        opposing positions.
 6
                     i. If any term, covenant, condition or provision hereof is illegal or invalid or
 7
                        unenforceable for any reason whatsoever, such illegality or invalidity or
 8
                        unenforceability shall not affect the legality, validity or enforceability of the
 9
                        remaining parts herein.
10
                     j. This Motion is expressly contingent upon entry of a Bankruptcy Court Order
11
                        approving the terms set forth herein.
12
            13. The Trustee recognizes the inherent risk in litigation over any matter, and in this instance
13
     regarding the Claims and any other claims that could be asserted. Based upon the time, costs, and
14
     uncertainty associated with litigation, the Trustee, in his best business judgment, believes that the
15
     current settlement will maximize distribution to creditors of the Estate. The certainty of recovery
16
     for creditors of the Estate favors settlement as proposed herein. Trustee believes the settlement is
17
     appropriate after consideration of all of the circumstances.
18
     III. LEGAL ARGUMENT
19
            The requested relief is authorized by Rule 9019(a) of the Federal Rules of Bankruptcy
20
     Procedure which provides as follows:
21
                 On motion by the trustee and after notice and a hearing, the court may approve a
22
                 compromise or settlement. Notice shall be given to creditors, the United States
23               Trustee, the debtor, the indenture trustee as provided in Rule 2002 and to any
                 other entity as the court may direct.
24
            The Trustee, in the exercise of Trustee’s best business judgment and in consideration of the
25
     requirements of A & C Properties, 784 F.2d 1377 (9th Cir. 1986), In re Woodson, 839 F.2d 610
26
     (9th Cir. 1988), and In re Schmitt, 215 B.R. 417 (9th Cir. BAP 1997), believes that the proposed
27
     compromise and settlement is an appropriate resolution of this matter.
28


 Case 2:21-bk-01404-DPC                           5
                                Doc 39 Filed 08/10/21 Entered 08/10/21 10:28:39              Desc
                                Main Document    Page 5 of 7
 1
            Bankruptcy courts have broad discretion in approving compromise agreements. Woodson,
 2
     839 F.2d at 620. The Court may approve a compromise if it is fair and equitable. Id. In determining
 3
     the fairness and adequacy of a proposed compromise agreement, the Court should consider the
 4
     following four factors: (1) the probability of success in litigation; (2) the difficulties, if any, to be
 5
     encountered in collection; (3) the complexity of the litigation involved as well as the expense,
 6
     inconvenience and delay necessarily attendant to the litigation; and (4) the paramount interest of
 7
     creditors and a proper deference to their reasonable views. Id.
 8
            Consideration of these factors does not require the Court to decide question of law or fact
 9
     raised in the controversies sought to be settled, or determine that the compromise presented is the
10
     best possible outcome. Rather, the Court need only canvass the issues to determine whether the
11
     settlement falls “below the lowest point in the zone of reasonableness”. Newman v. Stein, 464 F.2d
12
     689, 698 (2d Cir. 1972), cert. denied, 409 U.S. 1039 (1972); see also In re Pennsylvania Truck
13
     Lines, Inc., 150 B.R. 595, 598 (Bankr. E.D. Pa. 1992) (holding that a bankruptcy court must
14
     consider these factors to see whether the settlement falls below the lowest point in the range of
15
     reasonableness.) Accordingly, if the court finds the compromise does not fall below the threshold
16
     of reasonableness, the compromise should be approved. In re Planned Protective Services, Inc.,
17
     130 B.R. 94, 99 n.7 (Bankr. C.D. Cal. 1991).
18
            The Trustee asserts the Woodson factors all weigh in favor of approving this Motion. First,
19
     while the Trustee believes he would be successful if the Claims were litigation, as with any litigation
20
     there are unknowns. Indeed, the Defendants dispute that the Transfer occurred and assert that proper
21
     consideration was provided for all transactions. Given the Defendants’ position, any litigation
22
     would be contested, protracted, and costly to the Estate. Second, it is unclear if there would be
23
     collection difficulties. In the event the Estate obtained a judgment against the Defendants, the Estate
24
     would incur costs associated with collection and the Defendants have asserted they have limited
25
     resources. Therefore, it is unclear if the Estate would be able to collect on any judgment entered
26
     against the Defendants. Third, while litigating the Claims would likely be complex, and it would
27
     be time consuming, contested, increase administrative expenses, inconvenient, and delay
28


 Case 2:21-bk-01404-DPC                            6
                                 Doc 39 Filed 08/10/21 Entered 08/10/21 10:28:39               Desc
                                 Main Document    Page 6 of 7
 1
     administration of the Estate. Lastly, the Trustee believes the proposed settlement is in the best
 2
     interest of the creditors and parties-in-interest of this Estate. The settlement provides funds for the
 3
     benefit of creditors of the Estate while avoiding the costs associated with litigation of the Claims
 4
     and avoiding the uncertainty of success in litigation of the matter in light of the asserted defenses
 5
     to the Claims.
 6
                                                   CONCLUSION
 7
            WHEREFORE, the Trustee respectfully requests entry of an order approving this Motion
 8
     and for such other and further relief as the Court deems just and proper.
 9
                      RESPECTFULLY SUBMITTED this 10th of August, 2021.
10
                                                 LANE & NACH, P.C.
11
                                                 By: /s/ Helen K. Santili
12
                                                        Michael P. Lane
13                                                      Helen K. Santilli
                                                        Attorneys for Trustee
14

15                                                GUIDANT LAW FIRM

16                                               By: /s/ D. Lamar Hawkins
                                                         D. Lamar Hawkins
17                                                       Attorney for Defendants

18

19   COPY of the foregoing delivered
     via electronic mail to:
20
     Candace E. Kallen
21   My Arizona Lawyers
     1731 West Baseline Road Suite 101
22   Mesa, AZ 85202
     Email: jacqueline@myazlawyers.com
23   Attorney for Debtor

24   Office of U.S. Trustee
     230 North First Avenue
25   Phoenix, AZ 85003
     Email: Jennifer.A.Giaimo@usdoj.gov
26
     By: /s/ Sheila Rochin
27

28


 Case 2:21-bk-01404-DPC                           7
                                Doc 39 Filed 08/10/21 Entered 08/10/21 10:28:39               Desc
                                Main Document    Page 7 of 7
